MEMORANDUM OF AGREEMENT

FOR STRATEGIC INVESTMENT IN MOBICLEAR

 

THIS MEMORANDUM OF AGREEMENT (MOA) is entered into as of the 16th day of
February 2009, the effective date, between Mobiclear Inc., a company
incorporated under the laws of the State of Pennsylvania and having an office at
17th Floor, Chatham House, 116 Valero Street, Salcedo Village, Makati City,
Philippines (“Mobiclear”) and the Transpacific Broadband Group International,
Inc. organized under the laws of the Republic of the Philippines and having its
principal office at 902 Summit One Tower, 530 Shaw Boulevard, Mandaluyong City,
Metro Manila, Philippines (“Transpacific”); collectively referred to as the
“Parties.”

 

Recitals

 

WHEREAS Mobiclear has developed, and owns, personal identification verification
products, collectively known as “PIVOT,” that can be used to secure various
types of transactions using for example debit and credit cards, internet logins
and other uses;

 

WHEREAS Transpacific is licensed in the Philippines to provide
telecommunications services and maintain data facilities at the Summit One
Tower, Mandaluyong City and its Network Operations Center at Clark Special
Economic Zone, Angeles, Pampanga;

 

WHEREAS Mobiclear would like to make use and collocate with existing
Transpacific data facilities;

 

WHEREAS Mobiclear and Transpacific would like to investigate certain potential
businesses within the telecommunication and Internet segments that they could
jointly develop;

 

NOW, THEREFORE, this MOA is hereby made and entered into by and between the
Parties identified above. These Parties have, on this date, agreed that:

 

1.   Transpacific shall provide Mobiclear with office space and parking
facilities within its premises at Summit One Tower, 530 Shaw Boulevard,
Mandaluyong City

2.   Transpacific shall provide Mobiclear with collocation services, hosting and
Internet bandwidth for Mobiclear’s PIVOT system at both their Summit One Tower
and Clark Pampanga facilities

3.   The agreed cost for the provision of these services is USD 48,000 for a
12-month period commencing March 1, 2009 to February 28, 2010.

 

Transpacific has agreed to payment in full by way of 9,600,000 fully paid and
non-assessable common shares of Mobiclear.

 

In addition, the Parties agree to explore various joint businesses opportunities
in the telecommunication, internet, financial, security and other areas.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this MEMORANDUM OF AGREEMENT is executed as of the date
first written above.

 

MOBICLEAR INC.

TRANSPACIFIC BROADBAND

 

GROUP INTERNATIONAL, INC.

 

 

/s/ Stephen P. Cutler

/s/ Arsenio T. Ng

STEPHEN P. CUTLER

ARSENIO T. NG

CEO

CEO

 

 

ACKNOWLEDGMENT

 

REPUBLIC OF THE PHILIPPINES

)

 

s.s.

CITY OF MAKATI

)

 

BEFORE ME, this ___ day of February 2009 in Makati City, personally appeared the
following persons:

 

 

PASSPORT

DATE OF

 

 

NUMBER

EXPIRATION

PLACE OF ISSUE

Stephen P. Cutler

 

 

 

Arsenio T. Ng

 

 

 

            

              Known to me and to me known to be the same persons who executed
the foregoing instrument and that they acknowledged to me that the same is their
free and voluntary act and deed as well as that of the corporations they
represent.

 

This instrument refers to a Memorandum of Agreement which consists of two (2)
pages, including this page whereon the acknowledgment is written and which is
signed by the Parties and their instrumental witnesses on each and every page
thereof.

 

WITNESS MY HAND AND SEAL on the date and at the place first written above.

 

 

 

NOTARY PUBLIC

Doc. No.____

Page No.____

Book No.____

Series of 2009

 

2